DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive.
The applicant argues: As shown above, Bourd discloses executing a graphics application on a first set of shader cores and executing a non-graphics application on a second set of shader cores. However, such a disclosure is not equivalent to execution of a first set of graphics tasks at a first set of processing elements simultaneous and in parallel to execution of a second set of graphics tasks at a second set of processing elements and the first set of processing tasks. Accordingly, claims 21, 30 and 37 are patentable over Sun in view of Bourd.
The examiner respectfully disagrees because “execution of a first set of graphics tasks at a first set of processing elements simultaneous and in parallel to execution of a second set of graphics tasks at a second set of processing elements and the first set of processing tasks” is not in the claims; instead (claim 21 for example) recites: “schedule a first set of processing tasks to be executed at a first set of processing elements at the processing unit and schedule a second set of tasks to be executed at a second set of processing elements, wherein execution of the first set of tasks at the first set of processing elements is to be performed simultaneous and in parallel to execution of the second set of tasks at the second set of processing elements.” 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN EP 2009547A2 (from 892, see office action of 3/28/22) in view of BOURD US 2013/0235053A1 (from IDS of 3/28/22).
Regarding claim 21, SUN teaches: 21. (Previously Presented) An apparatus to facilitate asynchronous execution at a processing unit, comprising: one or more processors to receive information specifying independent tasks, detect independent task passes indicated in the information that may be executed out of order in the processing unit (SUN: par. 12).
SUN doesn’t teach however the analogous prior art BOURD teaches: the tasks are graphics tasks (BOURD: par. 35) the processing unit includes a pipeline (BOURD: fig. 1: 18A-B, 20A-B see par. 32), schedule a first set of processing tasks to be executed at a first set of processing elements at the processing unit (BOURD: fig. 4, 48 see par. 72) and schedule a second set of tasks to be executed at a second set of processing elements (BOURD: fig. 4, 50 see par. 72), wherein execution of the first set of tasks at the first set of processing elements is to be performed simultaneous and in parallel to execution of the second set of tasks at the second set of processing elements (BOURD: par. 76) and the first set of processing tasks comprises a task type that is different from the second set of tasks (BOURD: pars. 47 and 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tasks are graphics tasks, the processing unit includes a pipeline, schedule a first set of processing tasks to be executed at a first set of processing elements at the processing unit and schedule a second set of tasks to be executed at a second set of processing elements, wherein execution of the first set of tasks at the first set of processing elements is to be performed simultaneous and in parallel to execution of the second set of tasks at the second set of processing elements  and the first set of processing tasks comprises a task type that is different from the second set of tasks as shown in BOURD with SUN for the benefit of making a single embedded GPU much easier to share between graphics and non-graphics applications, which may allow for a high latency non-graphics application to run without disrupting a low latency graphics application [0023].

Claim 30 is analogous to claim 21 and is therefore rejected using the same rationale. Claim 30 further requires: A method to facilitate asynchronous execution at a processing unit also taught by SUN (pars. 5 and 9).
Claim 37 is analogous to claim 21 and is therefore rejected using the same rationale. Claim 37 further requires: At least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to, also taught by SUN (par. 8).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of BOURD further in view of CHE US 2016/0378565A1.

Regarding claim 23, the previous combination of SUN and BOURD remains as above but doesn’t teach however the analogous prior art CHE teaches: 23. (Previously Presented) The apparatus, wherein the one or more processors transmit the first set of tasks to a first queue and transmit the second set of tasks to a second queue (CHE: fig. 1: 116, 118 see pars. 23-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the one or more processors transmit the first set of tasks to a first queue and transmit the second set of tasks to a second queue as shown in CHE with the previous combination for the benefit of addressing the shortcomings in the prior art in that rebalancing unprocessed workloads, however, suffer inefficiencies that prevent optimal processing device performance. For example, in high software thread count situations, work donation systems suffer from high software thread contention to data stored in local data storage, such as data stored in L1 cache memory that is accessible only to software threads executing on a particular processing core. Work stealing may suffer similarly in high software thread count situations, and may also suffer from the overhead costs associated with stealing unprocessed workloads from software threads running on different cores (i.e. remote software threads) [0007].

Allowable Subject Matter
Claims 22, 24-29, 31-36 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art doesn’t teach: 22. (Previously Presented) The apparatus of claim 21, wherein the one or more processors further schedule the first and second set of processing tasks at a third set of processing elements.
Regarding claim 24, the prior art doesn’t teach: 24. (Previously Presented) The apparatus of claim 23, wherein the one or more processors transmit the first set of tasks to a first command streamer at the processing unit and transmit the second set of tasks to a second command streamer.  

Regarding claim 25, the prior art doesn’t teach: 25. (Previously Presented) The apparatus of claim 21, wherein the information comprises a directed acyclic graph.
Regarding claim 26, the prior art doesn’t teach: 26. (Previously Presented) The apparatus of claim 25, wherein the directed acyclic graph comprises a plurality of nodes representing units of tasks and a plurality of edges representing resource dependency between operations.
Regarding claim 27, the prior art doesn’t teach: 27. (New) The apparatus of claim 26, wherein the one or more processors identify from directed acyclic graph whether a first task pass has a first bottleneck at the first set of processing elements and a second pass has a second bottleneck at the second set of processing elements.  

Regarding claim 28, the prior art doesn’t teach: 28. (New) The apparatus of claim 27, wherein the one or more processors schedule the first task pass and the second task pass in parallel based on identifying the first bottleneck and the second bottleneck.  

Regarding claim 29, the prior art doesn’t teach: 29. (New) The apparatus of claim 22, wherein the first set of processing elements comprises hardware to perform vertex processing, the second set of processing elements comprises hardware to perform ray tracing and the third set of processing elements comprises execution units.

Regarding claim 31, the prior art doesn’t teach: 31. (Previously Presented) The apparatus of claim 30, further comprising: transmitting the first set of tasks to a first queue and transmit the second set of tasks to a second queue; transmitting the first set of tasks to a first command streamer at the processing unit; and transmitting the second set of tasks to a second command streamer.
Claim 32 is analogous to claim 22 and is therefore rejected using the same rationale.
Claim 33 is analogous to claim 24 and is therefore rejected using the same rationale.
Regarding claim 34, the prior art doesn’t teach: 34. (Previously Presented) The method of claim 31, wherein the information comprises a directed acyclic graph having a plurality of nodes representing units of tasks and a plurality of edges representing resource dependency between operations.
Claim 35 is analogous to claim 27 and is therefore rejected using the same rationale.
Claim 36 is analogous to claim 28 and is therefore rejected using the same rationale.
Regarding claim 38, the prior art doesn’t teach: 38. (Previously Presented) The computer readable medium of claim 37, wherein the information comprises a directed acyclic graph having a plurality of nodes representing units of tasks and a plurality of edges representing resource dependency between operations.
Claim 39 is analogous to claim 27 and is therefore rejected using the same rationale.
Claim 40 is analogous to claim 28 and is therefore rejected using the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ITAGAKI US20200202482, TEMKINE US20140035936A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612